Citation Nr: 1615717	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-47 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for lower leg muscle pain and cramps.

2.  Entitlement to service connection for varicose and spider veins.

3.  Entitlement to service connection for gastroesophageal reflux disease, upper gastrointestinal condition and Barrett's esophagus.

4.  Entitlement to service connection for shooting pain left lower extremity with numbness in the toes.

5.  Entitlement to service connection for skin problems on the back.

6.  Whether new and material evidence has been received to reopen the claim for service connection for back pain, claimed as back problems.

7.  Whether new and material evidence has been received to reopen the claim for service connection for radiculopathy right lower extremity associated with the non-service connected back condition.
8.  Whether new and material evidence has been received to reopen the claim for service connection for post-traumatic stress disorder.

9.  Entitlement to a rating in excess of 10 percent for residuals of basal cell carcinoma of the left side of the nose and left cheek.

10.  Entitlement to a compensable rating for erectile dysfunction.

11.  Entitlement to a compensable rating for scar due to prostatectomy.

12.  Entitlement to a 70 percent rating prior to April 11, 2011, for bipolar disorder II to include depression and panic disorder without agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1987 and from November 1987 to February 2006.  These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in July 2010 and October 2010.

In pertinent part, the July 2010 rating decision granted service connection for major depressive disorder, panic disorder, without agoraphobia.  A 30 percent initial rating was assigned from January 2010.  The Veteran disagreed with the initial rating.  In an October 2010 rating decision, the RO increased the initial rating to 50 percent, also from January 2010.  In a September 2011 rating action, the RO increased the rating for the service connected psychiatric disorder, now characterized as bipolar disorder II, to include depression and panic disorder, without agoraphobia, to 70 percent, effective from April 11, 2011.  In a statement dated in September 2011, the Veteran indicated that he was "satisfied" with the 70 percent rating, but that he believed that rating was warranted prior to the April 2011 effective date.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a statement dated in August 2015, the Veteran indicated that he was withdrawing all pending appeals except for entitlement to rating of 70 percent prior to April 11, 2011, for bipolar disorder.  Accordingly, as the Veteran has explicitly indicated that he is satisfied with the 70 percent rating currently assigned for his service connected psychiatric disorder, the issue on appeal is limited to whether a 70 percent rating was warranted prior to April 11, 2011.


FINDINGS OF FACT

1.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issues of entitlement to service connection for lower leg muscle pain and cramps, varicose and spider veins, gastroesophageal reflux disease (GERD), upper gastrointestinal condition and Barrett's esophagus, shooting pain left lower extremity with numbness in the toes, and skin problems on the back; whether new and material evidence has been received to reopen the claims for service connection for back pain, claimed as back problems, radiculopathy right lower extremity , and posttraumatic stress disorder (PTSD); entitlement to a rating in excess of 10 percent for residuals of basal cell carcinoma of the left side of the nose and left cheek, and entitlement to compensable ratings for erectile dysfunction and scar due to prostatectomy.

2.  For the entire period on appeal, the Veteran's service connected psychiatric disorder has resulted in symptoms such as suicidal ideation, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, which have resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for lower leg muscle pain and cramps have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the issue of entitlement to service connection for varicose and spider veins have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the issue of entitlement to service connection for GERD, upper gastrointestinal condition and Barrett's esophagus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the issue of entitlement to service connection for shooting pain left lower extremity with numbness in the toes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the issue of entitlement to service connection for skin problems on the back have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the issue of whether new and material evidence has been received to reopen the claim for service connection for back pain, claimed as back problems, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of the issue of whether new and material evidence has been received to reopen the claim for service connection for radiculopathy, right lower extremity, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of the issue of whether new and material evidence has been received to reopen the claim for service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The criteria for withdrawal of the issue of entitlement to a rating in excess of 10 percent for residuals of basal cell carcinoma of the left side of the nose and left cheek have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

10.  The criteria for withdrawal of the issue of entitlement to a compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

11.  The criteria for withdrawal of the issue of entitlement to a compensable rating for scar due to prostatectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

12.  The criteria for a 70 percent disability rating for service-connected psychiatric disorder, now described as bipolar disorder II to include depression and panic disorder without agoraphobia, were met from January 21, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

In a written statement dated in August 2015, the Veteran has withdrawn the issues of entitlement to service connection for lower leg muscle pain and cramps, varicose and spider veins, GERD, upper gastrointestinal condition and Barrett's esophagus, shooting pain left lower extremity with numbness in the toes, and skin problems on the back; whether new and material evidence has been received to reopen the claims for service connection for back pain, claimed as back problems, radiculopathy right lower extremity , and PTSD; entitlement to a rating in excess of 10 percent for residuals of basal cell carcinoma of the left side of the nose and left cheek, and entitlement to compensable ratings for erectile dysfunction and scar due to prostatectomy.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.  There remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  The Board does not have jurisdiction to review those issues, and dismissal is warranted.

Rating of Psychiatric Disorder

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. §1155; 38 C.F.R. § 4.1 (2015).  The Veteran's psychiatric disorder is rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9434.  A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

The evidence considered in determining the level of impairment under 38 C.F.R. §4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Under the DSM-IV, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A September 2005 private treatment record indicated that the Veteran had been hospitalized following a suicide attempt.  The Veteran was noted to have sent a suicide message to his family and to have taken 16 to 20 Xanax pills with alcohol.  On discharge, his GAF score was 50.

On VA examination in May 2010, the Veteran described his current mood as "depressed" and endorsed sleep disturbance, feelings of worthlessness, poor energy, and decreased appetite.  The examiner noted that the Veteran's score of 37 on the BDI-2 is indicative of "severe" depression, although his self-report of depressive symptoms during the clinical interview was more consistent with mild to moderate depressive symptoms currently.  The Veteran denied any current suicidal or homicidal ideation, plan, or intent.  He had experienced passive thoughts of death approximately one month ago prompted by recent stressors with his teenage daughter.  The Veteran denied having any plan or intent to harm himself at that time, but stated that he and his girlfriend have "made precautions" to ensure his safety: limiting his access to psychotropic medications and ensuring that no weapons are in their home.  The Veteran stated that he coped last month by discussing his concerns with his fiancée.  He endorsed one prior suicide attempt in 2005 via pill overdose.  The examiner noted that although the Veteran denied any history of other suicide attempts, the Center Pointe notes indicate that he attempted to hang himself one year prior to seeking treatment at their facility, and service treatment record notes dated in 1990 indicated that the Veteran had endorsed a suicide attempt (via pill overdose) nine years prior due to "family problems."

The Veteran stated that he experienced anxiety attacks every few days.  The Veteran reported that the anxiety occurred unexpectedly and caused him to experience a racing heart, altered breathing, shakiness, and chest tightness.  The Veteran was unsure of the nature of his thoughts during these times.  He stated that the panic episodes occurred unpredictably, and he had been unable to identify any particular trigger or pattern to their occurrence.  The Veteran was often concerned about having a panic attack and thus always carried Xanax with him while at work.  The Veteran denied agoraphobia.  The examiner noted that the Veteran's score on the Beck Anxiety Inventory of 48 was indicative of "severe" anxiety.  On examination, he was alert and oriented to person, place, and time.  Short-term and long-term memory were intact.  Grooming and hygiene were very good.  The Veteran evidenced appropriate eye contact and was cooperative and engaged.  His speech was normal in rate, tone, and volume.  His thought processes were logical and linear.  His affect was mildly anxious.  No hallucinations or delusions were elicited and the Veteran did not appear to respond to internal stimuli.  He denied current suicidal or homocidal ideation.  His judgment and insight were good.  The examiner assigned a GAF score of 58.  

A November 2010 VA treatment record noted that the Veteran reported having had thoughts of taking his life about one month earlier.

In a statement dated in April 2011, the Veteran indicated that he wished to "start a claim" for service connection for bipolar disorder secondary to his service connected major depressive disorder "with suicidal thoughts."

On a July 2011 VA examination report, the Veteran described ongoing suicidal ideation and noted three to four suicide attempts in the last three to four months due to prolonged feelings of worthlessness and hopelessness.  He also described auditory command hallucinations telling him to kill himself when the depression is intense.  

After reviewing the record, the Board finds that there is competent and credible evidence that the Veteran's service connected psychiatric disorder, now characterized as bipolar disorder II, to include depression and panic disorder, without agoraphobia, has resulted in occupational and social impairment, with deficiencies in most areas, approximating an initial 70 percent rating pursuant to Diagnostic Code 9434 throughout the appeal period.  38 C.F.R. § 4.130; Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This conclusion is supported by the Veteran's symptoms of intermittent suicidal ideation throughout the appeals period, and the May 2010 VA examiner's characterization of the Veteran's test scores showing "severe" levels of anxiety and depression.  While the RO had assigned a date of April 2011 for the award of a 70 percent rating, the Board finds that the symptoms of suicidal ideation and severe anxiety and depression have been present dating back to the initial claim for service connection for a psychiatric disorder in January 2010.  His claim for a higher rating for his psychiatric disorder had been pending since January 2010 as he had disagreed with the initial rating assigned in the July 2010 rating decision.

As noted above, the Veteran has indicated that he is satisfied with the 70 percent rating, thus the issue of a rating in excess thereof is not in appellate status.  See A.B., 6 Vet. App. at 38.



	(CONTINUED ON NEXT PAGE)

ORDER

The issue of entitlement to service connection for lower leg muscle pain and cramps is dismissed.

The issue of entitlement to service connection for varicose and spider veins is dismissed.

The issue of entitlement to service connection for GERD, upper gastrointestinal condition and Barrett's esophagus, is dismissed.

The issue of entitlement to service connection for shooting pain left lower extremity with numbness in the toes is dismissed.  

The issue of entitlement to service connection for skin problems on the back is dismissed.  

The issue of whether new and material evidence has been received to reopen the claim for service connection for back pain, claimed as back problems, is dismissed.

The issue of whether new and material evidence has been received to reopen the claim for service connection for radiculopathy, right lower extremity, is dismissed.

The issue of whether new and material evidence has been received to reopen the claim for service connection for PTSD is dismissed.  

The issue of entitlement to a rating in excess of 10 percent for residuals of basal cell carcinoma of the left side of the nose and left cheek is dismissed.  

The issue of entitlement to a compensable rating for erectile dysfunction is dismissed.

The issue of entitlement to a compensable rating for scar due to prostatectomy is dismissed.
An initial rating of 70 percent for psychiatric disorder, characterized as bipolar disorder II to include depression and panic disorder without agoraphobia, is granted from January 21, 2010.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


